Attachment to Advisory Action

	Applicants’ amendment filed on 12/27/2020 has been fully considered; however, the amendment has been entered. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below.

In light of the amendments to the claims, the 35 U.S.C. 112 scope of enablement rejection as set forth in Paragraph 7 of the Final Action, mailed on 9/28/2020 is hereby withdrawn.

	Although the Amendment has been entered, in the interests of compact prosecution, it is noted that claim 1 recites the phrase “magunesium potassium titanate” which appears to be a typographical error of “magnesium potassium titanate”.

Regarding the 35 U.S.C. 112 rejection as set forth in Paragraph 6 of the Final Action mailed on 9/28/2020, Applicants point Table 2 of the instant Specification as presenting embodiments where the layer crystal structure titanates have an alkali elution rate of 0.1 to 2.5 mass %. However, the issue is not whether there is enablement for the recited elution rates, but rather the amount of undue experimentation associated with the claimed layer crystal structure magnesium potassium titanate. Specifically, as set forth in the previous Office Action, while Table 1 of the Specification discloses magnesium potassium titanates with a layer crystal structure with elution rates of 5.3 mass % and 2.7 mass % and Table 2 in the instant Specification discloses magnesium potassium titanates with elusion rates of 3.0, 2.5 1.5, 1.0, 0.5 
The prior art reference of record Ogawa discloses layer crystal structure magnesium potassium titanates with the formula K0.2-0.7Mg0.4Til.6O3.7-4. Patent Document 3 (JP 2014-224175, see English language equivalent US 2016/0108982) and Patent Document 4 (JP 2014-189612, see English language Equivalent US 2016/0046772) referred to in the instant Specification both discloses titanates of the formula K0.7Mg0.4Ti1.6O3.95. These titanates are encompassed by Ogawa, and have mass elution rates of 5.3 mass % and 2.7 mass %, respectively; both mass elution rates are outside the scope of the present claims. From the formulas disclosed in Ogawa, it is clear that there are an innumerable magnesium potassium titanates and these titanates will possess different mass elution rates. In light of the large number of possible titanates merely identifying the magnesium potassium titanate by its crystal structure and mass elution rate presents an issue of undue experimentation for one of ordinary skill in the art to arrive at the claimed invention.

	Applicants’ arguments regarding Daimon as presented in the Remarks filed on 12/27/2020 have been considered.  However, in light of the amendments to the claims, i.e. 

	Applicants state that the claims and Specification have been amended to limit the layer crystal structure magnesium potassium titanate to those represented as K0.2-0.8Mg0.4Til.6O3.7-4. However, it is significant to note that neither the Specification as originally filed nor claims recite the formula of the titanate as K0.2-0.7Mg0.4Til.6O3.7-4. Clarification is requested.

Regarding Ogawa, Applicants argue that there is no indication that the reference teaches recited elution rate of 0.1 to 2.5 mass %. However, as set forth in the Final Action, it is the Examiner’s position given that the reference discloses a magnesium potassium titanate identical to that claimed, the magnesium potassium titanate of the reference necessarily possesses the mass elution rate as recited in the present claims. To that end, it is noted that Applicants have not proffered any evidence, i.e. data, demonstrating that the titanates encompassed by the reference would not necessarily possess the recite mass elution rate. It is for this reason that the rejection of the claims over Ogawa as set forth in the previous Office Action is maintained.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767